Appeal from an order made at the Ulster Supreme Court Special Term wherein it was determined and adjudged that the respondent-appellant was ineligible to hold the office of supervisor of the town of Liberty, Sullivan County] for the reason that he was not the owner of record of real estate in the town of Liberty at the time of his claimed election, and that a certificate of election issued to him on Hovember 18, 1947, by the Board of Elections of Sullivan County was "ineffectual ” and the respondent was restrained " from taking any further step or steps incidental to the office of supervisor in and for the town of Liberty ” and that the supervisor in office elected for a term ending December 31, 1947, and the town board were restrained from delivering to respondent any books, documents or papers pertaining to the office and further the Board of Supervisors of the county were restrained from seating said respondent as supervisor. The decision, order and judgment purported to determine the title to office which cannot be done under article 78 of the Civil Practice Act. Order reversed, on the law and facts, and the petition dismissed, without costs. Hill, P. J., Heifernan, Brewster, Russell and Deyo, JJ., concur.